Mr. Justice Craig delivered the opinion of the court: Under the facts, as they appear from the foregoing statement, the only question presented by the record is whether the appellant, after the cause was remanded to the circuit court, was entitled to put in a new answer and thus open up the cause for another hearing, or was the court justified in entering a final decree in harmony with the opinion of this court. It will be observed that when the cause was first submitted to the circuit court, the question determined was not merely that the injunction should be dissolved, but there was a hearing on the pleadings and affidavits, which were treated by the parties as evidence, on the merits, and a decree entered dismissing the bill. When the case reached this court on appeal, it was here considered and decided on the merits, and every question involved was fully considered and decided, as shown by the opinion of the court. The order, therefore, reversing the decree of the circuit court and judgment of the Appellate Court, and remanding “for further proceedings not inconsistent with the opinion,” in connection with the opinion, in our judgment was a clear direction to the circuit court to enter a decree for the complainants upon the filing of the remanding order in that court, and the course pursued by the circuit court in refusing defendant’s application to re-open the cause, and rendering final decree, is sustained by the following authorities: Hollowbush v. McConnel, 12 Ill. 203; Wadhams v. Gay, 83 id. 250; Newberry v. Blatchford, 106 id. 584; Hook v. Richeson, 115 id. 431; Gage v. Bailey, 119 id. 539; Sanders v. Peck, 131 id. 407; Buck v. Buck, 119 id. 613; Leiter v. Field, 24 Ill. App. 123. In Wadhams v. Gay, where a decree was reversed and the cause remanded for further proceedings in conformity with the opinion, it was held to be error to allow the bill to be dismissed without prejudice. The court, among other things, said (p. 252): “Here is a peremptory order for such proceedings, and such only, as shall be in conformity with the opinion filed. On the receipt of this mandate it was the duty of the Superior Court to examine the opinion and conform its action to it. An examination of the opinion would have informed the court that the merits of the controversy had been fully considered, that there had been a decision upon the merits, and the conclusion reached that the complainants, the appellees here, had no equities, and their claim to relief wholly groundless. The court would have seen that every question raised and argued by the parties to the bill had been fully met and decided by this court against the complainants. The whole merits were tried, discussed and decided.” In Newberry v. Blatchford, supra, it is said (p. 593): “The rule governing the practice in such cases seems to be as well settled in Wadhams v. Gay as any rule can be. It is, as stated in that case: where a cause in chancery has been determined by a court of last resort upon its merits, the court finding there is no equity in the bill, and the cause is remanded for further proceedings in conformity with its opinion, it is the duty of the court, on receiving the mandate of the Supreme Court, to dismiss the bill for want of equity, that there may be an end to the matter in litigation.” In Sanders v. Peck, supra, it was held that where the court decides the rights of the several parties upon the merits, and reverses the decree and remands the cause for proceedings in conformity to the opinion rendered, there is nothing for the trial court to do but to carry into complete effect the decision of this court. The same doctrine is laid down in the other cases cited, but we do not regard it necessary to quote from them. Under the remanding order it was the plain duty of the circuit court to enter a decree for the complainants, as indicated in the opinion of the court. That was done by the circuit court, and its decree will be affirmed. Decree affirmed. Bailey and Baker, JJ., dissenting.